Citation Nr: 9904099	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  86-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence based on based 
on VA hospitalization and surgery from August 31, 1983 to 
September 7, 1983.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1946 to June 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1985 rating decision by the RO 
which denied entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (formerly 351)for 
impotence based on VA hospitalization and surgery from August 
31, to September 7, 1983.  RO hearings were conducted in 
March 1987 and May 1989.  Transcripts of these hearings are 
in the claims folder.  The case was remanded by the Board for 
further development in November 1986, April 1990, and 
September 1990.  

In November 1991, in another case, the United States Court of 
Veterans Appeals (Court) invalidated 38 C.F.R. § 3.358(c)(3), 
on the grounds that the section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Gardner v. Derwinski, 1 Vet.App. 584 (1991).  The 
Court's decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 Federal 3d 1456 (Fed. Circuit 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decision of the Court and the Court 
of Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).  
Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the United States Attorney General as to the 
full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R.§ 3.358 (1995), in order to conform 
the regulation to the Supreme Court's decision.  

The Board returned the appeal in this case to the RO in March 
1992 pursuant to a VA-wide stay of consideration of claims 
for benefits under 38 U.S.C.A. § 1151, which was effected by 
the Gardner decision.  In May 1995, the RO issued the veteran 
a further supplemental statement of the case which considered 
the claim under the amended regulation, and thereafter 
returned the case to the Board for further appellate 
consideration.  

The Board again remanded this case in April 1996 for further 
development, to include the obtaining of the veteran's 
original VA hospital clinical records folder.  In a note from 
a person at the RO to the rating board dated in May 1997, it 
was indicated that the original hospital clinical records of 
the period of hospitalization in question had been lost.  The 
other requested development has been completed.  

The Board has noted that the record does currently contain a 
copy of the hospital summary and operative report and copies 
of the pertinent hospital clinical records.  The record is 
considered sufficiently developed for appellate 
consideration.  


FINDINGS OF FACT

1. The veteran underwent a right hydrocelectomy during a VA 
hospitalization from August to September 1983 and 
underwent a second right hydrocelectomy during a VA 
hospitalization in January 1986.

2. The veteran is currently diagnosed as being impotent due 
to vascular disease.  

3. The veteran's impotence was not caused by the right 
hydrocelectomy performed during the VA hospitalization 
from August 31, 1983 to September 7, 1983.  


CONCLUSION OF LAW

The requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
impotence as a result VA hospitalization and surgery from 
August 31, 1983 to September 7, 1983 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 
C.F.R.§ 3.358(c)(3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).  

I. Factual Background.  

The veteran was hospitalized by the VA in late August 1983 
because of gradual painless swelling of the right scrotum 
over the previous nine months.  A right hydrocele had been 
diagnosed about six weeks prior to the hospitalization.  In 
early September 1983, during the hospitalization, the veteran 
was placed under spinal anesthesia and a primary incision was 
made into the midline of the right scrotum and carried down 
through the fascia closing a fairly large hydrocele.  The 
hydrocele sac was delivered, freed and opened.  Approximately 
two ounces of straw colored liquid was drained.  A modified 
bottle procedure was performed to resect part of the 
hydrocele sac which was inverted and sutured.  The testes 
were placed back in the scrotal cavity.  A small Penrose 
drain was left in the cavity through a stab incision in the 
dependent portion of the scrotum.  The Scarpa's fascia was 
closed.  The veteran tolerated the procedure well.  The 
postoperative course was uneventful.  At the time of 
discharge from the hospital, the diagnosis was right 
hydrocele.  

The veteran had a VA urology consultation in November 1983, 
on an outpatient basis, based on a question of a recurrence 
of the right hydrocele.  It was reported that the veteran had 
a good-sized hydrocele on the right side.  In January 1984, 
it was reported that the veteran had no symptoms.  On a 
urological consultation in May 1985, a very small hydrocele 
was noted on the right scrotum.  The veteran was advised that 
his complaints of sexual dysfunction were due to 
arteriosclerotic vascular disease.  

In an October 1985 statement, a VA physician noted that the 
veteran had been advised that his impotence was due to 
aterioscerotic vascular disease and medication.  The doctor 
stated that the veteran had not been diagnosed with this 
disease and that the veteran's impotence preceded the use of 
medication.  

In an October 1985 statement, the veteran's wife said that 
the veteran's right hydrocele had begun to redevelop two 
months after his 1983 surgery and that he had been unable to 
maintain an erection since his hydrocelectomy.  

The veteran was again hospitalized by the VA in January 1986 
for the treatment of a hydrocele on his right scrotum.  
During the hospitalization, the veteran was placed under 
spinal anesthesia and an incision was made over the right 
scrotum through the layers of the tunica vaginalis which was 
dissected free from adhesions and fibrosis and then was 
grasped and incised.  About 300 cc's of clear amber fluid was 
drained.  Then incision was then extended and small bleeders 
were clamped and fulgurated.  The tunica vaginalis was 
trimmed up and excised and the proximal edge was treated with 
continuous 2-0 chronic catgut which accomplished hemostasis.  
The testicle and epididymis appeared normal and the testicle 
was allowed to go back into the scrotal cavity.  A Penrose 
drain was brought out through the dependent portion of the 
right scrotum and the incision was closed.  A scrotal support 
was provided.  The veteran went to the recovery room in good 
condition.  His recovery was uncomplicated.  At the time of 
discharge, the diagnoses included right hydrocele and 
hypertensive vascular disease.  On outpatient follow-up in 
February 1986, no residual hydrocele was noted.  

During a RO hearing in March 1987, the veteran gave a history 
of two VA performed hydrocelectomies.  He said that he had 
not had an erection since the performance of the first 
hydrocelectomy in September 1983.  

After a VA urological examination in September 1987, the 
examiner opined that there was no association between 
hydrocelectomies and impotence.  He said that the veteran's 
impotency problem was likely due to some other basis than the 
repair of a hydrocele.  

In a January 1988 statement, Howard D. Irons, M.D., reported 
that the veteran complained of impotence since a 1983 
hydrocelectomy.  The veteran's sexual function was said to be 
normal prior to that procedure.  The doctor said that the 
veteran was not on any medication known to cause impotence 
and did not abuse alcohol.  

The veteran was hospitalized by the VA from May 31 to and 
June 3, 1988 for the evaluation of impotence.  During this 
hospitalization, the veteran underwent nocturnal penile 
tumescence studies on three nights in a row.  He was reported 
to have good erections on the last two nights.  He was 
informed that he did have the physical capability to have an 
erection.  

The veteran underwent a private vascular evaluation in August 
1988.  Studies performed during this evaluation revealed 
bilateral aorto-iliac occlusive disease.  It was noted that 
penile brachial indices were below normal, which was 
suggestive of a vascogenic cause for the veteran's impotence.  

The veteran received private treatment in March 1989 for 
disabling claudication of the lower extremities due to 
peripheral vascular disease and hypertension.  It was 
reported that an angiogram did not show any problem with the 
internal iliac artery which could cause impotence.  

During a May 1989 RO hearing, the veteran again stated that 
he had been unable to achieve erection since his 1983 VA 
performed hydrocelectomy.  He again denied any sexual 
dysfunction prior to that surgery.  The veteran attributed 
the erections he had during his recent VA evaluation to a 
need to relieve his bladder.  He denied any erections while 
awake.  

After a VA medical examination of the veteran's genitourinary 
system in July 1996, the veteran was noted to give a history 
of impotence since 1983.  The examiner noted that this was 
disputed by objective evidence, namely the nocturnal 
tumescence studies performed in 1988.  The examiner opined 
that there was no evidence of any relationship between the 
veteran's impotence and the 1983 and 1986 hydrocelectomies.  
The doctor believed that the veteran's impotence was related 
to severe vascular disease.  The doctor also said that a 
review of the clinical record of the 1983 hospitalization and 
hydrocelectomy revealed no indication of any problem which 
could cause impotence.  The diagnosis was impotence secondary 
to vascular disease.  

Private clinical records reflect treatment during 1997 for 
impotence.  In October 1997, Antonio R. Sison, M.D., noted 
that the veteran blamed his lack of response on his surgery, 
but the physician did not feel that this was the reason.  

II. Legal Analysis.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
now provides, in pertinent part, that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The veteran has asserted that his current impotence developed 
as a result of a right hydrocelectomy performed during a VA 
hospitalization in August and September 1983.  Review of the 
record fails to reveal any findings or complaints regarding 
impotence at the time of the 1983 VA hospitalization and 
right hydrocelectomy.
Moreover, the record contains no competent medical evidence 
relating the veteran's impotence to the right hydrocelectomy 
performed by the VA in 1983 or to a subsequent VA performed 
hydrocelectomy in 1986.  While the veteran may believe that 
the hydrocelectomy performed by the VA in 1983 is related to 
his current impotence, as a layman, he is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, a VA medical examination conducted in 
1996 concluded that the veteran's impotence is due to 
vascular disease and not to his VA performed 
hydrocelectomies.  Furthermore, private evaluations have also 
suggested that vascular disease is the cause of the veteran's 
sexual dysfunction.  

The Board has reviewed the applicable statute and regulation 
and notes that the evidence does not demonstrate that the 
veteran's current impotence is related to the 1983 VA 
performed hydrocelectomy.  Since that is the case, 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for impotence as a result of VA 
hospitalization and surgery from August 31, 1983 to September 
7, 1983 are not warranted.



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence as a result VA 
hospitalization and surgery from August 31, to September 7, 
1993 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

